As filed with the Securities and Exchange Commission on February 13, 2013 Registration No. 333-186629 Amendment Number 3 April 15 , 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OLIVIA INC. (Name of Small Business Issuer in its Charter) Delaware (State or Other Jurisdiction (Primary Standard Industrial (IRS Employer of Organization) Classification Code) Identification #) 8605 Santa Monica Blvd #88454 Los Angeles, CA 90069-4109 Phone: (213) 947-1011 Vcorp Registered Agent 25 Robert Pitt Drive, Suite 204 Monsey, New York 10952 Phone: (845) 425-0077 Fax (845) 818-3588 (Address and telephone of (Name, address and telephone number registrant’s executive office) of agent for service) Please send copies of all correspondence to: Law Offices of Jonathan D. Strum 5638 Utah Avenue NW Washington DC 20015 Ph: (202) 362-9027 Fax: (202) 362-9037 Email: jdstrum@jdstrumlaw.com Approximate date of proposed sale to the public: As soon as practical after this registration statement becomes effective. If any of the securities being registered herein will be sold by the security shareholders on a delayed or continuous basis pursuant to Rule 415 of the Securities Act of 1933 please check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Each Class of Security Being Registered (3) Amount To Be (1) Registered Proposed Maximum Offering Price per Security(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock by company par value $0.0001 $ $ We may not sell all of the shares, in fact it may not sell any of the shares. For example, if only 50% of the shares are sold, there will be 250,000 shares sold and the gross proceeds will be $40,000. The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(o) of the Securities Act of 1933 THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY OUR EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTILTHE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS OLIVIA INC. $0.16 PER SHARE This registration statement constitutes the initial public offering of Olivia Inc. (the “Company”, “us”, or “Olivia Inc.”, common stock. We are registering 500,000 shares of common stock at an offering price of $0.16 per share. There are no underwriters or broker dealers involved with the offering. The company will offer the securities on a BEST EFFORTS basis, which means that our directors and officers will use their best efforts to market and sell the common stock. The shares will be offered at a fixed price of $0.16 per share for the duration of the offering, and there will be no minimum number of shares required to be sold close the offering. The Company’s officers and directors will be responsible to market and sell these securities. Currently, the officers own 100% of the Company’s common stock. After the offering, the officers will jointly own and retain a sufficient number of shares to continue to control the operations of the Company. If all the shares are not sold, there is the possibility that the amount raised may be minimal and might not even cover the costs of the offering which the Company estimates at $18,000. The proceeds from the sale of the securities will be placed directly into the Company’s account; any investor who purchases shares will have no assurance that any monies besides themselves will be subscribed to the prospectus. All proceeds from the sale of the securities are non-refundable. The Company will pay all expenses incurred in this offering, if no funds are raised pursuant to this registration statement from cash on hand. There has been no public trading market for our common stock. The proceeds from the sale of the securities will be placed directly into the Company’s account, because we are not a blank check company pursuant to Rule 419 of Regulation C of the Securities Act of 1933.We are not a blank check company because we have a definitive concept and are pursuing a defined business objective – the establishment of an on-line artesian bread company. The offering shall terminate on the earlier of (i) the date when the sale of all 500,000 shares is completed or (ii) ninety (90) days from the date of this prospectus becomes effective. The Company may, at its discretion, extend the offering for an additional 90 days beyond the ninety (90) days from the effective date of this prospectus. If we choose to extend for an additional 90 days we will file a post effective amendment to our Registration Statement. Under the JOBS Act of 2012, the Company is deemed to be an “emerging growth” company (revenue under $1 Billion) will be subject to reduced public company reporting requirements. See "The Company: Jumpstart Our Business Startups Act" contained herein. The company has elected to opt-in and make use of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act of 2012.Further, pursuant tothe Dodd-Frank Wall Street Reform and Consumer Protection Act, as a smaller reporting company, we are permanently relieved from the requirement of providing auditor attestation under Section 404 of the Sarbanes-Oxley Act (SARBOX).Section 404 of SARBOX otherwise requires all public companies to include in their annual reports on Form 10-K a report from management on the effectiveness of the company's internal control over financial reporting. Section 404(b) requires the company's independent auditor to attest to management's assessment of the effectiveness of those internal controls.Additionally, as a smaller reporting company we are exempt from the compensation committee independence requirements and the compensation committee adviser independence requirements. There is currently no public or established market for our shares. Consequently, our shareholders will not be able to sell their shares in any organized market place and may be limited to selling their shares privately. Accordingly, an investment in our Company is an illiquid investment. Moreover, because we have nominal assets consisting mainly of cash we are considered a shell company. THESE SECURITIES ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT. PLEASE REFER TO ‘RISK FACTORS ‘BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THEW ADEQUACY OR ACCURACY OF THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this Prospectus. The date of this prospectus is , 2013 3 The following table of contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus. TABLE OF CONTENTS PAGE NO. SUMMARY OF OUR OFFERING 5 BUSINESS SUMMARY 6 SUMMARY OF OUR FINANCIAL INFORMATION 7 RISK FACTORS 7 FORWARD LOOKING STATEMENTS 18 USE OF PROCEEDS 19 DETERMINATION OF OFFERING PRICE 19 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 20 THE OFFERING 21 PLAN OF DISTRIBUTION 21 DESCRIPTION OF SECURITIES 22 INTEREST OF NAMED EXPERTS AND COUNSEL 23 BUSINESS DESCRIPTION 23 DESCRIPTION OF PROPERTY 26 LEGAL PROCEEDINGS 26 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 26 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 29 CODE OF BUSINESS CONDUCT AND ETHICS MANAGEMENT 29 CONFLICTS OF INTEREST 30 COMMITTEES OF THE BOARD OF DIRECTORS 30 EXECUTIVE COMPENSATION 31 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 34 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 35 DISCLOSURE OF COMMISSION’S POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 36 REPORTS TO SECURITY HOLDERS 36 WHERE YOU CAN FIND MORE INFORMATION 36 STOCK TRANSFER AGENT 37 FINANCIAL STATEMENTS F-1 Management Certification * Net Income Per Common Share * Revenue and Cost Recognition * DEALER PROSPECTUS DELIVERY OBLIGATION Until a date, which is 90 days after the date of this prospectus, all dealers that effect transactions in these securities whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 4 OUR OFFERING We have 1,250,000 shares of common stock issued and outstanding. Through this offering we will register 500,000 shares for offering to the public. These shares represent additional common stock to be issued by us. We shall endeavor to sell all 500,000 shares of common stock after this registration becomes effective. The price at which we offer these shares is fixed at $0.16 per share for the duration of the offering. There is no arrangement to address the possible effect of the offering on the price of the stock. We will receive and may utilize all proceeds from the sale of the common stock as they are received. Securities being offered by the Company 500,000 shares of common stock, par value $0.0001 offered by us in a direct offering. Offering price per share We are offering the 500,000 shares of our common stock at $0.16. Number of shares outstanding before the offering of common stock 1,250,000 common shares are currently issued and outstanding. Number of shares outstanding after the offering of common shares 1,750,000 common shares will be issued and outstanding if we sell all of the shares we are offering. The minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The price per share is $0.16. We may not be able to meet the requirement for a public listing or quotation of our common stock. Further, even if common stock is quoted or granted listing, a market for the common shares may not develop. We intend to have our common stock listing on the OTC Bulletin Board, which will require that a market maker be found.No market maker has yet been sought. The offering price for the shares will remain $0.16 per share for the duration of the offering. Use of Proceeds We will receive all proceeds from the sale of the common stock and intends to use the proceeds from this offering to further developing our business planand creating our marketing plan. The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $18,000.00, are being paid for by us. Termination of the Offering This offering will terminate upon the earlier to occur of (i) 90 days after this registration statement becomes effective with the Securities and Exchange Commission, or (ii) the date on which all 500,000 shares registered hereunder have been sold. We may, at our discretion, extend the offering for an additional 90 daysby filing a post effective amendment to our Registration Statement. In any event, the offering will end within 180 days of this Registration Statement being declared effective. Terms of the Offering Our officers and directors will sell the common stock upon effectiveness of this registration statement on a BEST EFFORTS basis. You should rely only upon the information contained in this prospectus. We have not authorized anyone to provide you with information different from that which is contained in this prospectus. We are offering to sell common stock and seeking offers to common stock only in jurisdictions where offers and sales are permitted. 5 BUSINESS SUMMARY We are a development-stage company, incorporated in the State of Delaware on August 2, 2011, as a for-profit company with a fiscal year end of December 31. Our business and registered office is located at 8605 Santa Monica Blvd #88454, Los Angeles, CA 90069-4109. Our telephone number is (213) 947-1011. We have not generated any revenues to date and our activities have been limited to developing our business plan. We will not have the necessary capital to develop or execute our business plan until we are able to secure financing. There can be no assurance that such financing will be available on suitable terms. We expect to commence small scale on-line marketing and sales approximately six (6) months after we complete the $80,000 raise we are seeking to through this offering. We need to raise $80,000 that we are seeking through this offering to execute our business plan to create online bread club over the next 6-12 months. The funds raised in this offering, assuming we sell all the shares being offered, may still be insufficient to commercialize our intended online bread business or develop our online business strategy. We believe that with the money raised through this offering we will be able to advance our business in that we will find a suitable private commercial baker from those we have already identified for our products and fully develop our online bread club. Through the funds earmarked as investor development (see USE OF PROCEEDS section below), we intend to seek potential private label bread manufactures and investors from the whole food community. In their audit report dated February 3, 2013, our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an on going business. Because our directors and officers may be unwilling or unable to loan or advance any additional capital to us, we believe that if we do not raise additional capital within 12 months of the effective date of this registration statement, we may be required to suspend or cease the implementation of our business plan. Due to the fact that there is no minimum investment and no refunds on sold shares, you may be investing in a company that will not have the funds necessary to develop its online bread club and other business strategies. As such we may have to cease operations and you could lose your entire investment. We intend to develop an on-line bread club that creates a way for ordinary people to receive to their homes whole grain breads from old world recipes and other artisan breads in their area even if such product is not available in their local shops. We believe that an online bread club will provide a response to the increasing awareness of the need for old world, artisan breads. We intend to allow our potential customers to provide recipes and anticipate that our potential customers may find a built-in support system where sharing such recipes with other customers will alleviate their concerns as to the reliability of the new bread lines as they become available. We anticipate that our intended club members will be loyal, come back to monitor the bread club activity, refer others and provide feedback and testimonials about how the on-line bread club helps to assist them to eat according to their desires. We have not generated any revenues to date and our activities have been limited to developing our business plan. We will not have the necessary capital to develop our business plan until we are able to secure the $80,000 financing from this offering assuming all the shares are sold. There can be no assurance that such financing will be available from this offering. Assuming we sell all the shares offered in this offering, the $80,000 raised should be sufficient to commercialize our service, develop our business strategy and create and execute our marketing plan. 6 SUMMARY OF OUR FINANCIAL INFORMATION The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the “Management’s Discussion and Analysis of Financial Position and Results of Operations” section and the accompanying financial statements and related notes included elsewhere in this Prospectus. Period From Inception on August 2, 2011 to December 31, 2012 (Audited) Revenues $
